Title: To George Washington from Major General William Phillips, 7 July 1779
From: Phillips, William
To: Washington, George


        
          Sir.
          Charlottes Ville [Va.] July 7th 1779
        
        Captain Edmonstone of the Troops of Convention, who will probably have the honour of delivering you, Sir, this letter, goes by

permission of the Governor of Virginia and Colonel Bland to Philadelphia to be Exchanged, Sir Henry Clinton having signified to me his intentions of settling with Your Excellency the Exchange of this Officer for an American Officer Prisoner of War.
        Very urgent and pressing Family Affairs which require this Gentlema⟨ns⟩ presence in England are the causes of Sir Henry Clinton’s signification to me, and my application, in consequence, to Your Excellency for his Exchange, and I hope he will obtain your favour that he may not be detained in his Journey to New York.
        I take the liberty of enclosing to you, Sir, the Copy of a letter I have written to Colonel Bland on the Subject of Two Officers from the Troops of Convention having permission to go by land to Canada.
        I shall hope for your Protection and Interest with the Board of War in favour of my request, to whose Consideration Colonel Bland, I understand, has referred my letter to him on that head. I have the honour to be, Sir, With much personal Respect Your Excellency’s most obedient most humble Servant
        
          W. Phillips
        
      